[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                 April 4, 2008
                                No. 07-12900                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D.C. Docket No. 3:03-cr-302-J-20MCR

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

LAWRENCE CRITTON,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                  (April 4, 2008)

Before ANDERSON, CARNES and BARKETT, Circuit Judges

PER CURIAM:

      W. Charles Fletcher, appointed counsel for Lawrence Critton in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Critton’s revocation of

supervised release and sentence are AFFIRMED.




                                         2